Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 09/22/2020 has been entered into this application. Claims 6-7,10,12-13,18, 20-21 and 23-25 are cancelled. 
Information Disclosure Statement
The information disclosure statement filed on 09/22/2020 and 03/11/2021 has been entered and considered by the examiner.
Drawings
The drawings filed on 09/22/2020, has been accepted for examination.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a focal module”, “an afocal module”, “a control unit”, “matrix detection means” in in one or more claim(s).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-5, 8, 9, 11, 14-17, 19, 22 and 26-30 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an afocal module positioned at least partially along the second optical path of the second light beam to obtain from said second light beam a collimated light beam, said collimated light beam being directed towards a second light beam matrix detection means, in combination with the rest of the limitations of the claim. Claims 2-5, 8-9, 11, 14-17, 19, and 22 are allowable by virtue of their dependency.  
As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious a central unit configured to receive a first information of said first matrix light beam detector and a second information from said second matrix light beam detector, said first and second information defining positions of said first light beam and said second collimated light beam on said first and second matrix light beam detectors, in combination with the rest of the limitations of the claim. 

The closest prior art reference of Maruyama et al. (2001/0028626 A1) discloses Optical Lens for Optical Disc Drive with Aberration Suppression.
However, Maruyama fail to disclose, teach or suggest the structure of an afocal module positioned at least partially along the second optical path of the second light beam to obtain from said second light beam a collimated light beam, said collimated light beam being directed towards a second light beam matrix detection means, as claimed and, as specified in the present application specification.
	Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art discloses an optical device for detecting the drift of a light beam of a laser machining system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886